DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 1, 14, and 15. Claim 1 includes a power module assembly for controlling transfer of electrical power between a power source and an electrical load, the power module assembly comprising: a module housing including an internal coolant chamber; a power device mounted to the module housing, separated from the internal coolant chamber, and fluidly isolated from the coolant fluid; and a vapor chamber including an outer casing with a first casing segment mounted to the module housing, fluidly sealed to the internal coolant chamber, and exposed to the coolant fluid, and a second casing segment with an inboard casing surface mounted to an outboard surface of the power device and an outboard casing surface mounted to an inboard surface of the power device in combination with all other elements of the base claim. Claims 2-13 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1. Claim 14 includes an electric-drive vehicle, comprising: a vehicle body; a traction motor attached to the vehicle body; a traction battery pack attached to the vehicle body; and a power module assembly including: a module housing including an internal coolant chamber; a power semiconductor switching device (power device) mounted to the module housing, separated from the internal coolant chamber, and fluidly isolated from the coolant fluid; a first two-phase, heat-spreading vapor chamber device with a first outer casing having a first casing segment mounted to the module housing, fluidly sealed to the internal coolant chamber, and exposed to the coolant fluid, and a second casing segment having an inboard casing surface mounted to an outboard surface of the power device, the first outer casing defining a first outer wall of the module housing; and a second two-phase, heat-spreading vapor chamber device with a second outer casing having a first casing segment mounted to the module housing, fluidly sealed to the coolant chamber, and exposed to the coolant fluid, and a second casing segment having an outboard casing surface mounted to an inboard surface of the power device, the second outer casing defining a second outer wall of the module housing in combination with all other elements of the base claim. Claim 15 includes  a method of constructing a power module assembly for controlling transfer of electrical power between a power source and an electrical load, the method comprising: receiving a module housing with an internal coolant chamber; mounting a power device to the module housing such that the power device is separated from the internal coolant chamber and fluidly isolated from the coolant fluid; mounting a first casing segment of an outer casing of a vapor chamber to the module housing such that the first casing segment is fluidly sealed to the internal coolant chamber and exposed to the coolant fluid; mounting an inboard casing surface of a second casing segment of the outer casing to an outboard surface of the power device; and mounting an outboard casing surface of the second casing segment of the outer casing to an inboard surface of the power device in combination with all other elements of the base claim. Claims 16-20 are all dependent upon claim 15 and are considered to be allowable at least for the same reasons as claim 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841